Citation Nr: 0739186	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed fungus of 
the fingernails.  

2.  Entitlement to service connection for claimed depression.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956, and from January to October 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision of the RO that denied 
service connection for a fungus of the fingernails and for 
depression.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a fungus of the fingernails or 
depressive disorder in connection with a service separation 
examinations conducted in October 1956 or October 1957.  

2.  The veteran currently is not shown to have a fungus 
infection of the fingernails that can be linked to any event 
or incident of active service.  

3.  The currently demonstrated depressive disorder is not 
shown to be due to an event or incident of the veteran's 
periods of active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by a fungus 
of the fingernails or depression due to disease or injury 
that was incurred in or aggravated by active service.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of a letter dated in September 2003, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

 In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, and statements 
submitted by the veteran and his representative in support of 
the claims.  In this regard, the Board notes that the 
veteran's service medical records could not be located by the 
RO.  

In addition, a search for further records from the National 
Personnel Records Center (NPRC) also revealed that additional 
records could not be located.  Hence, the RO's diligent 
efforts to obtain additional service records proved to be 
futile.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that all of the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center (NPRC), as they were likely 
destroyed in the 1973 fire at that facility.  The veteran's 
rebuilt claims file indicates that the RO engaged in diligent 
efforts to obtain additional service records, but this proved 
to be futile.  

Thus, the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Following a careful review of the record, the Board finds 
that service connection for a fungus of the fingernails or 
depression is not warranted in this case.  

With respect to the claimed fungus of the fingernails, the 
Board notes that reports referable to October 1956 and 
October 1957 Medical Examinations performed in connection 
with separation are contained in the veteran's claims file 
and do not show complaints or findings related to a problem 
with the fingernails.  Significantly, the latter did report 
that the veteran had bilateral second degree pes planus and 
scars in the left popliteal area and on the right cheek.  

In addition, the current treatment records also do not show a 
diagnosis regarding a fingernail condition.  These records do 
reflect treatment for a fungal infection of both feet in 
August 2003.  However, during an earlier July 2002 VA 
examination he was noted to have chronic skin changes 
consistent with diabetes mellitus or vascular disease.  

During an earlier VA examination in January 1999, the veteran 
was diagnosed with tinea cruris, but no other skin condition 
was identified at that time.  Then, on examination in May 
1999, he complained of having a right hand that was painful 
and still at times.  The veteran reported injuring his hand 
in the 1950's.  Any examination of the right hand showed no 
redness, swelling, heat or bony deformity.  

Based on this record, the Board finds that the claim of 
service connection for a fungus of the fingernails must be 
denied.  The veteran is not currently shown to have 
manifested by complaints or findings consistent with such a 
claimed condition or diagnosis.  

Without competent evidence of current diagnosis or related 
disability, a claim of service connection cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this regard, the Board notes that the veteran has 
submitted several buddy statements from family members and 
friends, as well as his own assertions, to show that the 
veteran had a fungal condition of his fingernails in service.  

However, as lay persons, these individuals have not been 
identified as being competent to render a medical diagnosis 
or provide an opinion as to medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, without more, the statements alone provide no probative 
basis to establish a current diagnosis of a fungus disease of 
the fingernails.  

Regarding the claimed depression, the Board notes that the 
veteran currently has been diagnosed with a depressive 
disorder.  Therefore, the Board will focus its discussion on 
the evidence that concerns whether this condition is related 
to disease or injury that was incurred in or aggravated by 
service.  

Here, as noted, the claims file does contain October 1956 and 
October 1957 service medical examination reports.  These 
records do not support the veteran's lay assertions of having 
had depressive disorder or other innocently acquired  
psychiatric condition in service.  Moreover, the post-service 
records also do not serve to establish a diagnosis or 
treatment for an acquired psychiatric condition until many 
years after service.  

After service, the medical records show that the veteran has 
been diagnosed with depressive disorder.  None of these 
treatment records state an opinion indicating that any of the 
claimed depression had its onset in service.  

Based on this record, the Board finds that the evidence of 
record preponderates against a finding that any current 
psychiatric disability, to include that manifested by 
depression, is the result of service.  

In this regard, the Board notes that the veteran has 
submitted several buddy statements from family members and 
friends, as well as his own statements, to show that he 
experienced problems with depression in service .  

The Board again notes that, as lay persons, the veteran and 
his family and friends are not competent to establish a 
medical diagnosis or provide an opinion as to medical 
etiology.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board also notes that the veteran has not been afforded a 
VA examination in order to address whether the veteran's 
claimed depression had its clinical onset during service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains medical evidence only 
showing that the veteran's depressive disorder was first 
clinically identified many years after active service.  38 
C.F.R. § 3.159(c)(4) (2002); see also Wells v. Principi, 326 
F.3d 1381 (2003); Charles v. Principi, 16 Vet. App. 375 
(2002).  

Without more, Board concludes that a VA medical examination 
of the veteran is not mandated to resolve the legal question 
presented in this case.  

As such, the competent evidence is against finding that the 
veteran has an innocently acquired psychiatric disorder, to 
include a depressive disorder, that is due to any event or 
incident of his service.  The claim of service connection 
must therefore be denied.  



ORDER

Service connection for a claimed fungus of the fingernails is 
denied.  

Service connection for depression is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


